Citation Nr: 0520492	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from November 1937 to May 
1941.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO, in pertinent part, denied 
entitlement to service connection for bronchitis.

The Board remanded the claim in August 2004 for further 
development.  Most recently, in a supplemental statement of 
the case issued in June 2005, the RO denied entitlement to 
service connection for bronchitis.  The claim has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's chronic 
respiratory disorder either had its onset in service or pre-
existed service and was permanently worsened therein.  


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

The veteran submitted a claim in November 2002 seeking 
entitlement to service connection for a respiratory 
condition.  In December 2002 and June 2003, the RO sent 
notice letters which notified the appellant in essence of the 
provisions of the VCAA and its potential effect on his claim.  
The July 2003 rating decision and a statement of the case 
(SOC) issued in January 2004 contained the pertinent 
regulations and notification of what the evidence must show 
in order to substantiate his claim.  

In addition, the Appeals Management Center (AMC) notified the 
veteran in August 2004 as to what evidence was necessary to 
establish entitlement, what information or evidence was still 
needed, what VA had done, what information and evidence he 
could submit, and what information and evidence VA would make 
reasonable efforts to obtain on his behalf.  He was also 
notified that if he had any evidence in his possession that 
pertained to his claim, to please send it.  

The Board finds that the notice letters complied with the 
three statutory notice elements, and was in compliance with 
the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letter gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SOC issued in 
January 2004 also contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159.   See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Although the notice letters did not state expressly what 
evidence was necessary to substantiate the claim, that degree 
of specificity has not been shown to be required in order for 
compliance with the first section 38 U.S.C.A. § 5103 notice 
requirement.  See Mayfield v. Nicholson, supra.  

The Board therefore believes that appropriate notice has been 
provided in this case.  See Mayfield, supra, at 125 (all 
relevant VA communications must be considered when 
determining whether adequate notice has been provided).  The 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's claim was 
received in November 2002.  The RO sent notice regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, and what information and evidence would be 
obtained by VA, to the appellant in December 2002 and June 
2003 prior to the initial AOJ decision on his claim in July 
2003.  The timing of the notice in this case was compliant 
with the statutory requirement that it precede the initial RO 
decision. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  The veteran has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran's service medical records (SMRs) show that in 
December 1937 he was treated for acute catarrhal fever, and 
the symptoms included a productive cough.  There was an 
occasional rale noted over the bronchi of the lungs.  He was 
discharged to duty.  He was again treated in January 1938 for 
acute catarrhal fever, and after several days he improved and 
his chest was clear.  He was discharged to duty.

In February 1939, the veteran received instructions in the 
use of a gas mask, and passed through a gas chamber at a base 
in San Diego, California.  In October 1940, he passed through 
a gas chamber aboard the U.S.S. Rigel.  He was admitted to a 
U.S. Naval Hospital in April 1941 for chronic seasickness 
when at sea.  When admitted, he had no complaints.  At a 
physical examination in April 1941 upon admission to the 
hospital, the veteran's chest was symmetrical and his lungs 
were clear.  He again had no pertinent complaints in late 
April 1941.  He was discharged from the U.S. Navy in May 
1941, by reason of chronic seasickness.  

Private treatment records from Dr. G.T. for a period from 
October 2000 to August 2001 show treatment for chronic 
obstructive pulmonary disease (COPD).  

The veteran wrote in May 2003 that, while in service, he was 
sent to be part of the Mustard Gas Testing program and, 
because of the effects of the testing, he was given an 
honorable medical discharge.  He described the gas test and 
the symptoms he experienced thereafter.  He stated that the 
resulting physical weakness caused him to stumble and fall on 
the ship and suffer injuries.  

The veteran was afforded a VA Compensation and Pension (C&P) 
respiratory examination in June 2003.  His SMRs were 
reviewed.  He provided a history of going through a mustard 
gas chamber tunnel, and the symptoms he experienced.  The VA 
examiner noted that most likely the veteran was in a tear gas 
training program conducted in the service.  From review of 
the SMRs, the examiner noted that in service the veteran had 
been diagnosed as having a chronic sea sickness which made 
him incapacitated for any kind of duty, and he was not 
physically fit to perform his duty properly.  Post-service, 
the veteran reported that he had used an inhaler for 50 or 
more years for shortness of breath on exertion.  In March 
2003 he had started to have follow-up with the VA Care System 
to establish a primary care provider.  He denied any history 
of several conditions, to include asthma.  He was complaining 
of shortness of breath on exertion and fatigue, which 
required the use of an inhaler, and he had been diagnosed 
with nonspecific chronic bronchitis.  In May 2003 his 
pulmonary function tests demonstrated a moderate airway 
obstruction and he was given medication for exacerbation of 
his chronic bronchitis.  The veteran reported his subjective 
complaints.  Clinical findings were recorded.  




The examiner diagnosed chronic bronchitis exacerbated by the 
upper respiratory infection.  The examiner commented that the 
veteran's current respiratory condition of chronic bronchitis 
was not related to the mustard gas testing program, which, as 
he had earlier stated, was most likely a tear gas training 
program.  The examiner based his opinion on the fact that the 
veteran's chronic bronchitis with symptoms started later in 
his life at age 60 or more, and there was no evidence that he 
had any structural damage of the lungs during active duty.  

Private medical records from Kaiser Permanente show that the 
veteran sought emergency medical treatment in May 1998 for 
shortness of breath.  He gave a history of asthma.  The 
assessment was chronic obstructive pulmonary disease with 
exacerbation.  In December 1999 he again sought treatment for 
increased shortness of breath.  Although when first seen he 
denied any history of chronic obstructive pulmonary disease 
or asthma, he later admitted a long history of COPD.  The 
assessment was chronic obstructive pulmonary disease 
exacerbation.  

The veteran submitted a September 2003 statement from Dr. 
V.R.W., who stated the veteran had been and continued to be 
treated for several disorders to include "asthma 
(C.O.P.D.)".  A September 2003 statement from Dr. L.P. noted 
that he had examined the veteran and that he suffered from, 
in pertinent part, shortness of breath.  

In September 2004, a VA doctor wrote on behalf of the veteran 
at his request that he had a history of COPD.  After a review 
of the veteran's service medical records, it was the 
physician's opinion that it was more likely than not that 
COPD started during the veteran's military service.  

In December 2004, the veteran was treated at Kaiser 
Permanente for a "COPD exacerbation/bronchitis".  


At a VA respiratory C&P examination in December 2004, the 
veteran described his symptoms.  He was unable to clearly 
recall the onset of his lung problems.  He used an inhaler 
which provided relief from shortness of breath.  He related 
his suspicion that his lung problems began during active 
service when he was exposed to mustard gas or tear gas in a 
special gas chamber at a destroyer base.  Afterwards, he said 
he developed symptoms and was taken to sick bay.  He did not 
recall whether he had any lung problems after his exposure to 
gas and prior to his separation, which was due to chronic sea 
sickness.  The clinical findings were recorded.

The diagnosis was COPD with history of tobacco use.  The 
examiner noted that the veteran did pass through a gas 
chamber in service, but there was no documentation of injury 
secondary to claimed mustard gas exposure.  The examiner 
acknowledged that tear gas could cause mucus membrane 
irritation and lower respiratory injury with high intensity 
exposure.  However, the examiner pointed out that, with 
exposure to either mustard gas or tear gas, one would 
anticipate acute and progressive symptoms resulting in 
respiratory symptoms early with exposure and not 40-plus 
years after exposure.  The examiner noted that the claims 
file suggested a gap of 50-plus years between the veteran's 
separation and his COPD diagnosed at Kaiser Permanente in 
1998.  

The examiner found no evidence in the claims file or medical 
record which would support a conclusion that the veteran 
sustained lung injury secondary to training during his active 
service.  The examiner concluded that the veteran's current 
respiratory disorder was not a result of exposure to active 
service tear gas training or mustard gas training, as one 
would have anticipated earlier respiratory problems with 
serious exposure to tear gas and/or mustard gas.  Pulmonary 
function studies in 2003 had demonstrated moderate airway 
obstruction.  Pulmonary function studies in December 2004 
demonstrated severe obstructive airways disease, with 
significant improvement with bronchodilator and lung volumes 
consistent with air trapping.  The examiner opined that the 
veteran's "current obstructive airways disease is not a 
result of training incurred during his active service."



III.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

IV.  Analysis

The veteran asserts that he has a chronic respiratory 
disorder, shown as COPD and bronchitis, which is related to 
service, but that contention is not supported by service 
medical documentation.  

The veteran contends that he participated in mustard gas 
testing using a mask in service, and was exposed to mustard 
gas which has resulted in a respiratory disorder.  The Board 
notes, however, as stated in the August 2004 remand, given 
the fact that his service in the U. S. Navy ended in May 
1941, the veteran was not within the class of persons who may 
have been exposed to mustard gas during the time period from 
1942 and 1945 in the U.S. Navy, as delineated in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1, Part III, para. 5.18(d).  Accordingly, no additional 
development to determine whether the veteran was exposed to 
mustard gas, pursuant to those provisions, is indicated in 
this case.  Id.  

Although the veteran claimed initially that he was discharged 
from service because of the effects of the mustard gas 
testing, he later reported having been discharged due to 
always being sea sick.  Although he claimed that resulting 
physical weakness after the gas test caused him to fall and 
suffer injuries, the service medical records do not support 
his recollection.  The SMRs are negative for any complaints, 
or findings of symptoms or injuries as an after effect of gas 
testing.  The evidence of record does not show findings or a 
diagnosis of a chronic respiratory disorder in service.  
Although current medical records show diagnoses of COPD, 
bronchitis, and obstructive airways disease, this evidence 
does not provide a link to service or to a service-connected 
disability.

Moreover, although the veteran has provided a history of 
being involved in mustard gas testing and experiencing 
symptoms from the testing when seen by medical personnel, the 
Court has determined that history provided by the veteran 
does not transform that described history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Accordingly, this medical history is not competent medical 
evidence of a nexus between the veteran's current respiratory 
disorder and active service.  

Evidence that supports the veteran's claim is a short opinion 
from a VA physician that after review of the service medical 
records, it was more likely than not that the veteran's COPD 
started during his military service.  

Evidence against the veteran's claim includes the opinions of 
two VA examiners after review of the medical records, both 
in-service and post-service, and examination of the veteran.  
A VA examiner in June 2003 stated that the veteran's current 
respiratory condition of chronic bronchitis was not related 
to a gas testing program, described as mustard gas testing 
but most likely a tear gas training program.  He provided a 
basis for his opinion, noting that there was no evidence of 
structural lung damage during active duty and his chronic 
bronchitis started at the age of 60 or more years.  

A VA examiner in December 2004 opined that the veteran's 
current respiratory disorder was not a result of gas 
training, whether it was mustard gas or tear gas, incurred 
during his active service.  The examiner found no 
documentation of injury secondary to gas exposure in service 
and noted that acute and progressive respiratory symptoms 
anticipated with such exposure would be shown early after 
exposure and not many years after exposure, as in the 
veteran's case.  He found no evidence to support a conclusion 
that the veteran sustained lung injury secondary to training 
during his active service.  

The Board finds that the June 2003 and December 2004 VA 
medical reports and opinions from the VA C&P examiners are of 
more probative value than the short statement from a VA 
doctor in September 2004, in light of the VA examiners having 
reviewed the entire claims folder, to include service medical 
records and post-service treatment records, and then fully 
discussing the evidence.  It appears that the VA examiners' 
opinions were based upon review of the claims file and the 
application of sound medical judgment.  

In summary, although the evidence shows that the veteran 
currently has a chronic respiratory disorder, the 
preponderance of the competent medical evidence submitted 
does not show that this disability is related to service or 
any incident of service.  The record reflects that the 
veteran's lungs were clear on separation from service, and 
the first post-service evidence of record of a respiratory 
disorder is from May 1998, many years after the veteran's 
separation from service.  

We do recognize that the veteran sincerely believes that his 
chronic respiratory disorder is attributable to his service, 
but there is no indication that he has any specialized 
medical knowledge.  He is competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, lay individuals 
are not considered competent to offer medical opinions or 
diagnoses, and statements to that effect do not provide a 
basis upon which to establish service connection.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's assertions are not competent medical evidence 
of a nexus (that is, a causal link) between a current chronic 
respiratory disorder and his active service, or of claimed 
continuity of symptomatology demonstrated since he left 
service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that a chronic respiratory disorder began 
during service.  There is no competent medical evidence that 
the veteran currently has a chronic respiratory disorder 
which has been linked to service.  No probative, competent 
medical evidence exists of a relationship between any current 
chronic respiratory disorder and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

In conclusion, the Board concludes that the preponderance of 
the competent and probative evidence is against finding that 
the veteran's current chronic respiratory disorder is related 
to service or an incident thereof.  Thus, the preponderance 
of the evidence is against granting service connection.  
Since the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for a chronic respiratory 
disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


